Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claims 1-5, 17-19, and 21-31 are pending, claims 6-16 and 20 are canceled in this application. This application is a continuation in part of 15/983,250, filed on 05/18/2018, now US 10,687,975, which is a continuation in part of 15/384,716, filed on 12/20/2016, now US 9,987,224, which claims priority from provisional application 62/387,405, filed on 12/24/2015, 62/387,404, filed on 12/24/2015, 62/274,550, filed on 01/04/2016, and 62/275,341, filed on 01/06/2016; is a continuation in part of 14/752,192, filed on 06/26/2015, now US 9,549,842, which is a continuation in part of 14/225,503, filed on 03/26/2014, now US 9,445,936, which is a continuation of 13/367,052, filed on 02/06/2012, now US 8,701,671, which claims priority from provisional application 61/439,652, filed on 02/04/2011 and 61/556,023, filed on 11/04/201; is a continuation in part of 15/270,034, filed on 09/20/2016, now US 9,750,802, which is a continuation in part of 14/954,074, filed on 11/30/2015, now US 9,457,077, which is a continuation in part of 14/574,517, filed on 12/18/2014, now US 9,408,880, which claims priority from provisional application 62/072,476, filed on 10/30/2014, 62/053,926, filed on 09/23/2014, 62/014,855, filed on 06/20/2014, 
Upon inspection of 14/752,192, the examiner found out that the limitation of “Rothia” in claim 21 is not supported by the disclosure; upon inspection of 14/574,517, the examiner found out that the limitation of “Rothia” in claim 21 is not supported by the disclosure; and upon inspection of 14/611,458, the examiner found out that the limitation of “Rothia” in claim 21 is not supported by the disclosure. Thus the effective US filing date of claim 21 and its dependent claims 22-31 in the instant application is the filing date of 14/954,074 which is 11/30/2015. 

Election/Restrictions
Applicant's election with traverse of Group III, claims 21-31, in the reply filed on 10/29/2021, is acknowledge.  
The traversal is on the ground(s) that the groups can be examined without serious burden.  This is not found persuasive because the inventions require complete different search queries: claims in group I recite “at least one bacteria that has one of a pathogenic or toxic element excised using a clustered regularly interspaced short compound” “facilitate the growth of desired bacteria”; and claims group III recite “rothia”.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-5 and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23, 25, and 27-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Timmerman (US 2004/0057962 A1).
Timmerman teaches methods of buccal mucosal of mouth (paragraph 29-30 and 115) administration of an immunogenic complex comprising a ribosomal complex of a microbe and a polynucleotide molecule prepared, derived from, or deduced from a microbe such as bacteria including rothia (abstract, paragraph 17, 18, 38, 113, and claim 17). 
The therapeutically effective amount of Rothia for facilitating growth of desired bacteria in human mouth is not specified in the instant specification while Rothia is disclosed as a desired bacteria (page 9, line 22-24). Rothia is a normal bacteria flora in human mouth, adding and amount of Rothia to human mouth would naturally result in Rothia propagate itself in human moth and thus facilitating growth of desired bacteria in human mouth. 
With regard to the claimed effect of “not inhibit growth of a second bacterium selected from at least one of the species Streptococcus mutans and Lactobacillus fermentum” in claim 23, ‘not inhibit growth of a bacterium of the species Lactobacillus fermentum” in claim 25, “reducing the population of bacteria that spirochetes depend 
It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  

Claims 24 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Timmerman (US 2004/0057962 A1), as applied to claims 21-23, 25, and 27-31, in view of Martyn et al. (US 2009/0004275 A1).
The teachings of Timmerman are discussed above and applied in the same manner. Timmerman also teaches immunogenic complex being encapsulated (paragraph 84).
Timmerman does not specify the immunogenic complex being encapsulated and the buccal dosage form being bioadhesive strip and further comprising a prebiotic.
This deficiency is cured by Martyn et al. who teach oromucosal (buccal, anstract and paragraph 25) delivery of a biologically active agent including bacteria (paragraph 
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Timmerman and Martyn et al. to specify the buccal dosage form taught by Timmerman being bioadhesive film strip and further comprising β-glucans (a prebiotic) as a matrix-former. Bioadhesive buccal film strip for delivery of bacteria comprising matrix-former such as β-glucans was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying them flows from their having been used in the prior art, and from their being recognized in the prior art as useful for the same purpose.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 21-23, 25, and 27-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of U.S. Patent No. 9,987,224 B2.  
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The instant application claims 21-23, 25, and 27-31 recite a method to facilitate the growth of desired bacteria in a human's mouth comprising administering to the subject a therapeutically effective amount of a bacterial composition comprising a bacterium of the genus Rothia.
The 9,987,224 B2 patent claim 2 recites a method of reducing the likelihood of migraine headaches comprising providing to an individual in need thereof a buccal bioadhesive strip including at least one encapsulated bacteria Rothia.

With regard to the claimed effect of “not inhibit growth of a second bacterium selected from at least one of the species Streptococcus mutans and Lactobacillus fermentum” in claim 23, ‘not inhibit growth of a bacterium of the species Lactobacillus fermentum” in claim 25, “reducing the population of bacteria that spirochetes depend upon to thrive and grow” in claim 27, “P. gingivalis” in claim 28, “killing gram negative bacteria that are associated with periodontitis” in claim 29, “limiting the population of Treponema denticola” in claim 30, and “not inhibit growth of a bacterium of species Lactobacillus salivarius” in claim 31; since the method claimed in 9,987,224 B2 patent claim 2 has the same composition being administrated to the same population by the route as claimed, the method claimed in 9,987,224 B2 patent claim 2 would have the same effect as claimed. The fact that Applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method. Please refer to MPEP 2112.02:
It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same method.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612